IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,962


EX PARTE JAMES EDWARD HUNT, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM GRIMES COUNTY



 Per Curiam.


OPINION


	This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3 of the
Texas Code of Criminal Procedure. Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967). Applicant received four convictions aggravated sexual assault of a child, and his
sentences were assessed at twenty years confinement in each case. Applicant also received
three convictions for indecency with a child. He was sentenced to ten years confinement in
each cause. 
	Applicant contends that he was denied his right to appeal because his appellate counsel
was not notified of his appointment by either Applicant's trial counsel or the trial court.
	The trial court has found that neither the trial court nor Applicant's trial counsel
notified appellate counsel of his appointment, and that appellate counsel did not learn of his
appointment until Applicant wrote him a letter after the time for perfecting an appeal had
expired.  We find that Applicant is entitled to an out-of-time appeal from his convictions in
cause number 14,951 from the 278th Judicial District Court of Grimes County, Texas. 
Applicant is ordered returned to that point in time at which he may give a written notice of
appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. For purposes
of the Texas Rules of Appellate Procedure, all time limits shall be calculated as if the
sentences had been imposed on the date that the mandate of this Court issues.  We hold that
should Applicant desire to prosecute an appeal, he must take affirmative steps to see that a
written notice of appeal is given within thirty days after the mandate of this Court has issued.


DELIVERED:	June 23, 2004
DO NOT PUBLISH